DETAILED ACTION
This action is in response to the response filed 8 February 2021, for the application filed 21 July 2018, claiming benefit back to 13 June 2011.
	Claims 15 – 32 are pending and have been examined; claims 1 – 14 and 33 – 56 have been cancelled. 
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8 February 2021 is acknowledged.
Continuation
This application is a continuation application of U.S. application no. 13/159,148 filed on 13 June 2011, now U.S. Patent 10,321,121 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is not in one of the four statutory categories of invention.  Claim 32 recites a “tangible, computer readable medium comprising program instructions” embodying various instructions.   The broadest reasonable interpretation of a claim drawn to a “tangible, computer readable medium comprising program instructions” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “tangible, computer readable medium comprising program instructions”. In this instance, the specification provides no special definition with respect to the “tangible, computer readable medium comprising program instructions” limiting the broadest reasonable interpretation to non-transitory media (see specification, para [0105], [0107], and [0110]). As a result, claim 32 encompasses within their scope signals per se and is thus not statutory.  Thus, claim 32 is non-statutory. (See In re. Nuijten, 500 F.3rd 1346, 1356-57; and
www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012_007692_precedential.pdf.). 


Claims 15 – 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 15 recites the limitations of retrieving, from a memory of a computer system, a message relating to a standard for one or more actions in the procedure; sending, to one or more responsible persons within the organization, at least one message relating to one or more actions to be carried out by at least one of the responsible persons; receiving, in the computer system, at least one feedback item from the at least one responsible person about at least one of the actions; modifying, in the computer system, at least one standard based on the at least one feedback item received from the responsible person. 
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “from a memory of a computer system / in a computer system,” nothing in the claim element precludes the step from practically being performed in the mind.  The claims merely use the computer as a tool on which to perform the steps. The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. a memory of a computer system and storing, in the memory of the computer system, the modified standard.  The storing step is recited at a high level of generality (i.e., as a general means of storing information), amounts to insignificant extra solution activity.   The computer on which the steps are performed is also recited at a high level of generality. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 16 – 30:
Claims 16, 17, and 18 merely further describe the standard or procedure;
Claims 19 – 26 merely describe further abstract processes of providing incentives;
Claims 27 and 28 merely further describe scoring for persons accessing the system; and
Claims 29 – 30 merely further describe updating stored data. 


Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer system;  a  system, comprising: a processor;    a memory coupled to the processor and configured to store program instructions; a tangible, computer readable medium comprising program instructions] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry1  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0107]-[0110], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations 2.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 16, 18, and 29 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bachman et al. (U.S. 2003/0217053, hereinafter Bachman) in view Gurpinar (U.S. 2008/0091496).

In respect to claim 15, Bachman discloses a method of modifying a standard for actions in a procedure, comprising: 
	retrieving, from a memory of a computer system, a message relating to [a standard for] one or more actions in the procedure (see at least [0146] In the illustrated embodiment, messages sent are sent to and from the production engine 18 and, more particularly, the event manager 18a via the Microsoft Message Queue, though other messaging systems may be used in addition or instead. The message fields may change content according to the intended message queue. The current message structure for communication trigger messages is as follows, though other message structures can be used instead or in addition; see further [0178]-[0188], noting [0184] Message queues are created for transfer of all information); 
	sending, to one or more responsible persons within the organization, at least one message relating to one or more actions to be carried out by at least one of the responsible persons (see at least [0075] As discussed further below, workflow definitions can include event triggers, e.g., process value changes, device inputs, production status changes, resource status changes, messages from other application, or VI messaging. Workflow definitions in the illustrated embodiment also typically include event actions. These can include transactions (such as start, complete, etc.) in applications 12-16, stored procedures/database actions; set-point downloading; user tasks, such as data collection, downtime reporting, sample registration, production reporting, consumption reporting, maintenance task; operator messaging (referred to below as Vser Interface or VI messages); and SCADAaiarm actions, such as e-mail, pager, or telephone messages; to name a few [Examiner noting the workflow definitions including user tasks]); 
	receiving, in the computer system, at least one feedback item from the at least one responsible person about at least one of the actions (see at least [0206] In the illustrated embodiment, all VI message
actions are transmitted to the runtime client via the common runtime client queue [i.e. receiving feedback from a user]. When a message is sent to the queue, the action thread stalls waiting for the response. Once the client response is received, the parameters of the response are written to the workflow context variables for use by other actions. A pool of threads are created which allow each workflow to execute in it's own thread).
	Bachman may not explicitly disclose, a message relating to a standard, or modifying, in the computer system, at least one standard based on the at least one feedback item received from the responsible person; and storing, in the memory of the computer system, the modified standard. 
	Analogous art Gurpinar discloses  a message relating to a standard (e.g. a best practice) (see at least [0042] ... The project planning and execution tool basically provides a framework for systematically delivering and implementing existing expert knowledge and best practices...); and  modifying, in the computer system, at least one standard based on the at least one feedback item received from the responsible person (see at least [0085], which discloses at step 1910, a user is allowed to plan and execute the project elements using the integrated project planning and execution environment in a manner such that the integrated project planning and execution environment enforce compliance by the user with certain ones of the expert knowledge and/or the best practices. In some preferred embodiments, the user is allowed to plan and execute the project elements by assigning personnel and schedules to the project elements. In some preferred embodiment, enforcing compliance by the user comprises requiring the user to perform one or more of: executing the project elements in a predetermined order, obtaining peer review and approval for certain project elements, and generating one or more predefined reports; see further [0086] At step 1912, specific expert knowledge and/or specific best practices are delivered to the user upon request, for example, when the user performs one of the project elements. At step 1914, the expert knowledge and/or the best ; and 
	storing, in the memory of the computer system, the modified standard (see at least [0048] The expert knowledge and best practices may also be used to define a core set of tasks that needs to be performed in an oilfield development project and the timing for each task. Such tasks and timing may be defined, for
example, using Microsoft Project Server™, and the like.).  
It would have been obvious to one of ordinary skill in the art to include in the feedback that modifies the workflow messages regarding procedures of  Bachman the modification of Gurpinar the procedure since the claimed invention is merely a combination of old elements, and one of ordinary skill in the art would have recognized that it would produce a predictable result of implementing relevant expert knowledge and best practices in such oilfield development projects (Gurpinar and [0007] and [0042]).  

Claims 31 and 32 recite a system and computer readable medium performing the same steps as found in claim 15, and are rejected using the same rationale.  In further respect to  claim 31, Bachman discloses a  system, comprising: a processor; a memory coupled to the processor (see at least [0063]). 

In respect to claim 16, the combined invention of Bachman and Gurpinar disclose the method of claim 15 (see Id.), Gurpinar further disclosing wherein the standard comprises a best practice (see at least [0007] and [0042]).  
Further  “best practice” is merely a label attached to the procedure, and it has been held that a wherein “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))". Also, a wherein clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim ((Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)).  
Here, the wherein clause merely defines what a procedure that is the result of the method is labeled.  The steps of identifying, generating, receiving, determining, and modifying would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, (see in re Gulack, 217 USPQ 401 (Fed. Cir. 1983).

In respect to claim 18, the combined invention of Bachman and Gurpinar disclose the method of claim 15 (see Id.), Bachman further disclosing wherein the message provides information to at least one responsible person for using the best practice (see at least [0146] In the illustrated embodiment, see further [0178]-[0188], noting [0184] Message queues are created for transfer of all information).  
	While Bachman and Gurpinar may not explicitly disclose wherein the standard comprises a best practice for using at least one media asset3, however this is merely data describing a procedure or data describing a recommendation.  As such, this is merely non-functional descriptive material, as it is merely content of a message. 
	As such, these differences are found only in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps of retrieving, sending, receiving, modifying and storing would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, (see in re Gulack, 217 USPQ 401 (Fed. Cir. 1983).

In respect to claim 29, the combined invention of Bachman and Gurpinar disclose the method of claim 15 (see Id.), Gurpinar disclosing further comprising updating at least one best practice stored in a knowledge management system based on the feedback (see at least [0085], which discloses at step 1910, a user is allowed to plan and execute the project elements using the integrated project planning and execution environment in a manner such that the integrated project planning and execution environment enforce compliance by the user with certain ones of the expert knowledge and/or the best practices. In some preferred embodiments, the user is allowed to plan and execute the project elements by assigning personnel and schedules to the project elements. In some preferred embodiment, enforcing compliance by the user comprises requiring the user to perform one or more of: executing the project elements in a predetermined order, obtaining peer review and approval for certain project elements, and generating one or more predefined reports; see further [0086] At step 1912, specific expert knowledge and/or specific best practices are delivered to the user upon request, for example, when the user performs one of the project elements. At step 1914, the expert knowledge and/or the best practices may be updated with lessons learned from the user. Finally, at step 1916, the project elements and/or the integrated environment may be modified as needed based on the updates).  

In respect to claim 30, the combined invention of Bachman and Gurpinar disclose the method of claim 15 (see Id.), Gurpinar disclosing wherein modifying at least one standard based on the at least one feedback item received from the responsible person comprises the computer system automatically modifying the standard based on the at least one feedback item (see at least [0085], which discloses at step 1910, a user is allowed to plan and execute the project elements using the integrated project planning and execution environment in a manner such that the integrated project planning and execution environment enforce compliance by the user with certain ones of the expert knowledge and/or the best practices. In some preferred embodiments, the user is allowed to plan and execute the project elements by assigning personnel and schedules to the project elements. In some preferred embodiment, enforcing compliance by the user comprises requiring the user to perform one or more of: executing the project elements in a predetermined order, obtaining peer review and approval for certain project elements, and generating one or more predefined reports; see further [0086] At step 1912, specific expert knowledge and/or specific best practices are delivered to the user upon request, for example, when the user performs one of the project elements. At step 1914, the expert knowledge and/or the best practices may be updated with lessons learned from the user. Finally, at step 1916, the project elements and/or the integrated environment may be modified as needed based on the updates).
In further regards to “automatically”, it is first noted that “automatically” is not explicitly described or disclosed in Applicant’s specification.  Further, it has been held that “It is not 'invention' to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result”  (In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931)). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bachman et al. (U.S. 2003/0217053, hereinafter Bachman) in view Gurpinar (U.S. 2008/0091496), in further view of Apollonsky et al. (U.S. 7,139,757, hereinafter Apollonsky). 

In respect to claim 17, the combined invention of Bachman and Gurpinar disclose the method of claim 15 (see Id.), however they may not explicitly disclose wherein the procedure comprises a marketing campaign. However this is merely data describing a field of use for procedure.  As such, this is merely non-functional descriptive material, as it is merely descriptive of a type of procedure4. 
	As such, these differences are found only in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps of retrieving, sending, receiving, modifying and storing 
	Further, these differences are found only in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps of retrieving, sending, receiving, modifying and storing would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, (see in re Gulack, 217 USPQ 401 (Fed. Cir. 1983).
	For purposes of compact prosecution, analogous art Apollonsky discloses wherein the procedure comprises a marketing campaign (see at least column 5, lines 4 – 15: Contextually relevant information will be retrieved from this library 120 by mapping a user's roles and responsibilities against the broad collection of  available information within the library 120.  For example, in a marketing  context, an assistant brand manager in the consumer packaged goods industry who  is working on direct marketing promotions will see specialized materials and  workflow that are associated with these specific areas.  In another example, a Vice President of Marketing for a financial services firm who is in the process  of overseeing a major advertising initiative will see a completely different  set of materials and workflow based on her specialization and task context).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the marketing campaign procedure of reference Apollonsky with the  best practices for procedures in Bachman and Gurpinar. 
Thus, the simple substitution of one known element for another producing a predictable result of modifying best practices for any relevant workflow or procedure, renders the claim obvious. 

Allowable Subject Matter
Claims 19 – 28 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the independent claims were amended overcome the rejections under 35 U.S.C. 101 set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        




	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        2 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        3 Noting Applicant’s specification does not define ‘media asset’, and merely states, at [0023] “As used herein, "tactical best practices" are low-level recommendations for how best to leverage general or specific assets (for example, media assets)”.
        4 See Applicant’s specification, [0028] “ In one embodiment, the best practices are for marketing campaigns.”.